Name: Commission Regulation (EEC) No 1653/79 of 25 July 1979 amending for the second time Regulation (EEC) No 2826/77 introducing a Community transit declaration form for use in an automatic or electronic data-processing system
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/32 Official Journal of the European Communities 31 . 7 . 79 COMMISSION REGULATION (EEC) No 1653/79 of 25 July 1979 amending for the second time Regulation (EEC) No 2826/77 introducing a Community transit declaration form for use in an automatic or electronic data ­ processing system 1 . Article 1 is amended to read as follows : 'Article 1 By way of derogation from the provisions of Regu ­ lation (EEC) No 223/77, Member States may permit the use, in an automatic or electronic data ­ processing system, of a Community transit declara ­ tion form corresponding to the specimen in Annex I in place of the forms shown in Annexes I and II to the said Regulation .' 2 . The following Article is inserted : 'Article 4a THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit (*), as amended by Regulation (EEC) No 983/79 (2), and in particular Article 57 thereof, Whereas Commission Regulation (EEC) No 2826/77 of 5 December 1977 (3 ), as amended by Regulation (EEC) No 607/78 (4), has introduced a Community transit declaration form for use in an automatic or electronic data-processing system ; Whereas Commission Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the implementa ­ tion of the Community transit procedure and for certain simplifications of that procedure (5 ), as last amended by Regulation (EEC) No 526/79 (6), provides for the possibility of stamping or pre-printing a special stamp on the Community transit declaration form in the case of simplification of the formalities to be carried out at offices of departure ; Whereas the box reserved for the stamp of the office on the form referred to in Regulation (EEC) No 2826/77 is too small for the special stamp to be stamped or pre-printed on it ; whereas it is therefore necessary to provide for a special stamp adapted to this form ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, When a form corresponding to the specimen in Annex I is used for the preparation of a Commu ­ nity transit declaration form for purposes of Section II of Title IV of Regulation (EEC) No 223/77, the special metal stamp, the use of which is laid down in Article 58 ( 1 ) (b) of the said Regula ­ tion , may by way of derogation from the said provi ­ sion correspond to the specimen in Annex II . In these circumstances the particulars recorded in the 'Registration' box of the form shall include the name of the office of departure, the number of the document and the date .' 3 . In the Annex, the numeral 'I is added after the word 'Annex'. HAS ADOPTED THIS REGULATION : 4. The Annex to this Regulation is added as Annex II . Article 1 Regulation (EEC) No 2826/77 is hereby amended as follows : Article 2 (') OJ No L 38 , 9 . 2 . 1977, p. 1 . (2) OJ No L 123, 19 . 5 . 1979, p. 1 . (3 ) OJ No L 333, 24. 12. 1977, p. 1 (4 ) OJ No L 83, 30 . 3 . 1978 , p. 17 . (5 ) OJ No L 38 , 9 . 2. 1977, p. 20 . 6) OJ No L 74, 24 . 3 . 1979, p. 1 . This Regulation shall enter into force on 1 January 1980 . 31 . 7 . 79 Official Journal of the European Communities No ! 192/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1979 . For the Commission Ã tienne DAVIGNON Member of the Commission ANNEX ANNEX II SPECIAL STAMP 1 . Member State s coat of arms 2. Authorization 3 . Authorized consignor